DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 8/24/22.  Claims 1-61, 85 have been cancelled.  Claims 62-84, 86-94 are pending.  Claim 84 has been amended.  Claims 62-83 have been withdrawn.  Claims 84, 86-94 are examined herein.  
Applicant’s amendments to the claims have rendered the 103 rejection of the last Office Action moot, therefore hereby withdrawn.
A new species election will now be selected from the genus of formula I.  Claims 87-88 are withdrawn for being drawn to a non-elected species.  Claims 84, 86, 89-94 are examined insofar as it reads on the elected invention and species.
The following new rejections will now apply.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 86 is rejected under 35 U.S.C. 112(b) or 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, claim 86 recites the limitation "methyl, trifluoromethyl, hydroxymethyl, dimethylaminomethylene, and benzyl" for R2 in claim 84.  There is insufficient antecedent basis for this limitation in the claims.
It is noted that claim 86 would be allowable if the 112 rejection is overcome and if the claim is rewritten in independent form including all of the limitations of the base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 84, 89-94 are rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al. (“Synthesis and anticonvulsant of 3H-imidazo[4,5-c]pyridazine, 1H-imidazo[4,5-d]pyridazine and 1H-benzimidazole analog of 9-(2-fluorobenzyl)-6-methylamino-9H-purine,” Journal of Heterocyclic Chemistry, 1995, 32, 5, 1423-1428) in view of Breslav et al. (US Patent Application 2009/0176865 A1, of record).
The instant claims are directed to a pharmaceutical composition comprising one or more of clemizole, clemizole salt thereof, or a clemizole analog of formula I, and an anti-epilepsy drug, wherein the composition does not include another active compound for treating epilepsy.  
Kelly et al. teach the anticonvulsant activity of the benzimidazole analogue 18 (abstract).  Although not as potent as 9-(2-fluorobenzyl)-6-methylamino-9H-purine (1), the benzimidazole analogue 18 shows anticonvulsant activity to protect male rats against maximal electroshock-induced seizures (MES) in Table 1.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

4-amino-1-(2-fluorobenzyl)-1H-benzimidazole

However, Kelly et al. fail to disclose an anti-epilepsy drug.  
Breslav et al. teach a pharmaceutical composition comprising novel sulfamide derivatives as a co-therapy with one or more anticonvulsants and/or anti-epileptic agents for the method of treating epilepsy (abstract).  A preferred anti-epileptic agent is clobazam (paragraphs 0048, 0058-0059, claims 13-14).  The composition may be a liquid, such as suspensions or solutions, or solids, such as powders, capsules, or tablets, and contain suitable carriers and additives, such as water, preservatives, binders, glycols, flavoring agents, sugars (paragraph 0063), starch, lactose, talc, magnesium stearate, gums, cellulose (paragraph 0065), sesame oil, peanut oil, or gelatin (paragraph 0066).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have combined the benzimidazole analogue 18, as taught by Kelly et al., with the pharmaceutical composition comprising clobazam, as taught by Breslav et al.
A person of ordinary skill in the art would have been motivated to make this combination because both are individually taught to be useful for treating seizures or epilepsy.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in treating seizures or epilepsy by administering the benzimidazole analogue 18, as taught by Kelly et al., in combination with clobazam because of the therapeutically additive effect of combining two known active agents for the same purpose.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... The idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627